941 F.2d 1378
STEVEDORING SERVICES OF AMERICA, a Washington corporation,Plaintiff-Appellant,v.ANCORA TRANSPORT, N.V.;  Armilla International, N.V.;Armilla International (London), Ltd., and ArmillaInternational (London), Ltd., foreign corporations, eachd.b.a. itself or one of the above-named defendants,Defendants-Appellees.
Nos. 87-4129, 87-4195.
United States Court of Appeals,Ninth Circuit.
Aug. 7, 1991.

Before FERGUSON, BRUNETTI and O'SCANNLAIN, Circuit Judges.


1
Prior report:  9th Cir., 884 F.2d 1250.

ORDER

2
The opinion filed September 7, 1989 is withdrawn.